MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be                                             FILED
regarded as precedent or cited before any                                Jun 30 2020, 9:48 am

court except for the purpose of establishing                                 CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Mark K. Leeman                                            Curtis T. Hill, Jr.
Leeman Law Office and                                     Attorney General of Indiana
Cass County Public Defender
                                                          Courtney L. Staton
Logansport, Indiana                                       Caryn Nieman-Szyper
                                                          Deputy Attorneys General
                                                          Indianapolis, Indiana




                                           IN THE
    COURT OF APPEALS OF INDIANA

Tyrone Burns,                                             June 30, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-CR-2943
        v.                                                Appeal from the
                                                          Cass Superior Court
State of Indiana,                                         The Honorable
Appellee-Plaintiff.                                       James K. Muehlhausen, Judge
                                                          Trial Court Cause No.
                                                          09D01-1712-F6-496



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2943 | June 30, 2020                    Page 1 of 8
[1]   Tyrone Burns (“Burns”) was convicted after a jury trial of receiving stolen auto

      parts as a Level 6 felony.1 He appeals and raises the following issue for our

      review: whether the State presented sufficient evidence to support his

      conviction.


[2]   We affirm.


                                      Facts and Procedural History
[3]   Adnan Abdeh (“Abdeh”) is a partner at South Chicago Auto Auction, an

      automobile auction house located in Harvey, Illinois. Tr. Vol. III at 119. In

      November 2017, Abdeh acquired a white Ford Mustang to sell on consignment.
Id. at 121-22. Abdeh noticed the Mustang was missing on December 11, 2017.
Id. The auction house reported the vehicle stolen on the following day. Id. at

      122-23.


[4]   On December 14, 2014, Cass County Sheriff’s Department Deputy Brian

      Swartzell (“Deputy Swartzell”) was dispatched to a single vehicle accident on

      County Road 50 East in Cass County, Indiana. Id. at 101. Upon arriving at the

      scene, he observed a white Ford Mustang turned over on its top in a yard

      between two homes. Id. A male stood up from the passenger side of the

      Mustang and said, “my brother is trapped.” Id. Deputy Swartzell approached




      1
          See Ind. Code § 35-43-4-2.5(c).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2943 | June 30, 2020   Page 2 of 8
      the vehicle and found Burns pinned inside with his feet pointing towards the

      driver’s side and upper body on the passenger side. Id. at 101-03. Deputy

      Swartzell spoke briefly with Burns and his brother before paramedics arrived

      and airlifted Burns to Fort Wayne for treatment. Id. at 102, 108. When Deputy

      Swartzell attempted to get more information from the brother for the car crash

      report, he found that the brother had vanished from the scene. Id. at 109-11.

      None of the witnesses or paramedics could provide any information as to his

      whereabouts. Id.


[5]   As part of the car crash investigation, Deputy Swartzell took pictures of the

      scene and ran the temporary license plate through the dispatch center. Id. at

      107, 110. The search revealed that the license was registered to a different

      vehicle. Id. at 112. The vehicle’s identification number (“VIN”) identified the

      car involved in the accident to be the Mustang reported stolen from Harvey,

      Illinois. Id. at 111. At trial, Deputy Swartzell testified that he did not recall

      looking at the ignition for keys and that he did not notice indications of the

      vehicle being hot-wired. Id. at 113.


[6]   From the pictures, Abdeh identified a marking and a custom sticker on the

      Mustang with an inventory number that the auction house places on all its

      vehicles. Id. at 123-24; State’s Exs. 9, 10. Abdeh testified that the auction house

      only sells to professional dealers and does not rent vehicles. Tr. Vol. III at 125.

      The auction house does not put temporary license plates on its vehicles. Id. at

      134.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2943 | June 30, 2020   Page 3 of 8
[7]   On December 21, 2017, the State charged Burns with receiving stolen auto parts

      as a Level 6 felony. Appellant’s App. Vol. II at 12. While Burns was awaiting

      trial, he made a phone call from inside the jail to a person identified as F.V.,

      whom he told that the State had “failed to get significant evidence.” State’s Ex.

      13. He assured F.V. that the State “can’t prove” that he knew the car was

      stolen, and the case was “beat already.” Id. Burns explained that his “story”

      was going to be that he did not steal the car but “rented” it for someone else,

      and that he “had no idea if it was stolen.” Id.


[8]   A jury found Burns guilty as charged on October 15, 2019. Tr. Vol. III at 165.

      The trial court sentenced Burns to serve two years executed on November 14,

      2019. Id. at 180; Appellant’s App. Vol. II at 77. Burns now appeals his

      conviction.


                                     Discussion and Decision
[9]   Burns argues that the State did not present sufficient evidence to support his

      conviction. When we review the sufficiency of evidence to support a

      conviction, we do not reweigh the evidence or assess the credibility of the

      witnesses. Lehman v. State, 55 N.E.3d 863, 868 (Ind. Ct. App. 2016), trans.

      denied. We consider only the evidence most favorable to the trial court’s ruling

      and the reasonable inferences that can be drawn from that evidence. Lock v.

      State, 971 N.E.2d 71, 74 (Ind. 2012). We also consider conflicting evidence in

      the light most favorable to the trial court’s ruling. Oster v. State, 992 N.E.2d 871,

      875 (Ind. Ct. App. 2013), trans. denied. A conviction will be affirmed if there is


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2943 | June 30, 2020   Page 4 of 8
       substantial evidence of probative value such that a reasonable trier of fact could

       have concluded the defendant was guilty beyond a reasonable doubt. Wolf v.

       State, 76 N.E.3d 911, 915 (Ind. Ct. App. 2017).


[10]   Burns contends that the evidence presented at trial was insufficient to support

       his conviction of receiving stolen auto parts as a Level 6 felony. Specifically, he

       argues the evidence merely showed that he was driving a vehicle that had been

       stolen and not that he had knowledge that the vehicle was stolen.


[11]   In order to convict Burns of Level 6 felony receiving stolen auto parts as

       charged, the State was required to prove that Burns knowingly or intentionally

       received the vehicle with the intent to permanently deprive the owner of any

       part of its value or use, that the vehicle was worth at least $750 and less than

       $50,000, and that Burns had prior unrelated convictions of theft, conversion, or

       receiving stolen property. Ind. Code § 35-43-4-2.5(c). Knowledge that property

       is stolen may be established by circumstantial evidence; however, knowledge of

       the stolen character of the property may not be inferred solely from the

       unexplained possession of recently stolen property. Fortson v. State, 919 N.E.2d
1136, 1143-44 (Ind. 2010). “Possession of recently stolen property when joined

       with attempts at concealment, evasive or false statements, or an unusual

       manner of acquisition may be sufficient evidence of knowledge that the

       property was stolen.” Barnett v. State, 834 N.E.2d 169, 172 (Ind. Ct. App.

       2005).




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2943 | June 30, 2020   Page 5 of 8
[12]   Here, the evidence most favorable to the verdict showed that Burns knew the

       vehicle was stolen. On December 14, 2017, the vehicle was found in an

       automobile accident with a false temporary license plate that was registered to

       another car. Tr. Vol. III at 101, 112. Abdeh testified at trial that no license plate

       was placed on the vehicle before it was stolen sometime between December 9

       and December 11, 2017. Id. at 122-23, 134. Burns claimed that he had rented

       the vehicle for someone else, State’s Exs. 12, 13; however, Abdeh testified that

       the auction house does not rent vehicles. Tr. Vol. III at 25. The jury as

       factfinder was not required to accept Burns’s unsupported claim. Thompson v.

       State, 804 N.E.2d 1146, 1149 (Ind. 2004). It was reasonable for the jury to infer

       that Burns and his brother equipped the vehicle with a false temporary license

       plate to conceal the fact that it was stolen.


[13]   Additionally, Burn’s brother left the scene before providing Deputy Swartzell

       with the basic information required for a routine car crash. Tr. Vol. III at 109.

       Deputy Swartzell testified that most people would provide their insurance

       information to avoid a citation and that they often have many questions about

       the accident and the car. Id. He found the brother’s unexplained disappearance

       to be odd. Id. In Myer v. State, the Indiana Supreme Court stated that

       “[e]vidence of flight may be considered as circumstantial evidence of

       consciousness of guilt.” 27 N.E.3d 1069, 1077 (Ind. 2015) (quoting Brown v.

       State, 563 N.E.2d 103, 107 (Ind. 1990)). While, standing alone, flight would be

       insufficient to establish knowledge, flight may be considered as circumstantial

       evidence of a guilty conscience, which combined with other circumstantial

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2943 | June 30, 2020   Page 6 of 8
       evidence, may be sufficient to support a conviction. Id. Here, the jury could

       have reasonably inferred that Burns’s brother fled the scene because he was

       afraid that Deputy Swartzell was about to discover that the vehicle was stolen

       during the car crash investigation.


[14]   Furthermore, the jury could have reasonably inferred Burns’s knowledge of the

       stolen characteristic of the vehicle from the recorded phone call from inside the

       jail while he was awaiting trial. Burns referred to his defense as a “story” that

       he “didn’t steal” the vehicle but rather rented it for someone else. State’s Ex. 13.

       He assured F.V. that the State could not prove that he had knowledge of the

       Mustang being stolen beyond a reasonable doubt without any witnesses. Id.

       The choice of the word “story,” by common usage, indicated fabrication.

       There was also no evidence -- such as rental paperwork recovered from the

       vehicle -- to prove that the Mustang was a rental car. It was for the jury to

       decide whether to believe the “story” as the truth or not. Thompson, 804 N.E.2d

       at 1149. Based on the evidence presented by the State, the jury had sufficient

       basis to find that Burns knew that he was driving a stolen vehicle.


[15]   Burns relies on Fortson for his contention that the evidence presented by the

       State was insufficient. In Fortson, the Indiana Supreme Court reversed a

       conviction of receiving stolen goods because the State had no evidence more

       than mere unexplained possession of the vehicle to prove that Fortson actually

       knew that the truck was stolen. 919 N.E.2d at 1143-44. When found in the

       stolen truck and approached by the officer, Fortson did not resist, flee, provide

       evasive answers or attempt to conceal the truck from officers. Id. Fortson’s

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2943 | June 30, 2020   Page 7 of 8
       conduct was consistent with an innocent person. See Fortson, 919 N.E.2d at

       1144. However, these facts are distinguishable from the current case. Although

       Burns did not physically resist Deputy Swartzell, this does not mitigate the

       inference of guilt, because Burns was demobilized after the accident and was

       not in the same position as Forston where he had interactions with police

       officers. Fortson 919 N.E.2d at 1137; Tr. Vol. III at 102.


[16]   Burns also claims that, like the appellant in Fortson, he did not live near where

       the theft occurred, Appellant’s Br. at 13, that he had no affiliations with the

       auction house in Harvey, id., that there was no indication that the vehicle was

       hotwired, Tr. Vol. III at 153, and that he had a working key fob to the vehicle at

       the time of the accident, id.. Burns’s argument requests this court to reweigh

       evidence, which we cannot do. Lehman, 55 N.E.3d at 868. We, therefore,

       conclude that the State presented sufficient evidence for the jury to find that

       Burns had knowledge of the vehicle being stolen and to support his conviction

       for receiving stolen auto parts.


[17]   Affirmed.


       Najam, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2943 | June 30, 2020   Page 8 of 8